        Case 2:16-cr-00236-LRH-GWF Document 96 Filed 03/31/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:16-cr-00236-LRH-GWF
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     CHARLES ELMER ROUSH,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled

11   for Tuesday, April 6, 2021 at 1:30 p.m., be vacated and continued to Monday, May 24,

12   2021at the hour of 11:00 a.m. before District Judge Hicks.
                                                        This is good LRH signature



13          DATED this 31st day of March, 2021.

14
15
16
                                                UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
